Citation Nr: 0724538	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1944 to November 
1946.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from November 1995 and November 1996 rating 
actions that denied a compensable rating for the veteran's 
service-connected psychiatric disability.  

By rating action of October 1997, the RO granted a 10% rating 
for the disability at issue; the matter of a rating in excess 
of 10% remained for consideration.

In October 1998, the veteran testified at a hearing before a 
hearing officer at the RO.

By decision of November 1999, the Board remanded the issue of 
a rating in excess of 10% to the RO for further development 
of the evidence and for due process development.

By decision of May 2001, the Board granted a 30% rating for 
the veteran's psychiatric disability, and denied a rating in 
excess of 30%. The veteran appealed the denial of a rating in 
excess of 30% to the U.S. Court of Appeals for Veterans 
Claims (Court).  By April 2002 Order, the Court vacated that 
portion of the Board's May 2001 decision that denied a rating 
in excess of 30% for the psychiatric disorder, and remanded 
the matter to the Board for compliance with the instructions 
contained in an April 2002 Joint Motion for Remand and Stay 
of Proceedings of the Appellant and the VA Secretary.

By decisions of June and December 2003, the Board remanded 
the issue of a rating in excess of 30% to the RO for further 
development of the evidence and for due process development.

By decision of June 2005, the Board denied a rating in excess 
of 30% for the veteran's psychiatric disability. The veteran 
again appealed the denial to the Court.  By March 2007 Order, 
the Court vacated the Board's June 2005 decision, and 
remanded the matter to the Board for compliance with the 
instructions contained in a February 2007 Joint Motion for 
Remand of the Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's March 
2007 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

In December 2003, the Board remanded this case to the RO for 
a VA psychiatric examination of the veteran, and specifically 
requested the examining physician to comment on the effect of 
the veteran's psychiatric disability upon his employability, 
and to furnish the complete rationale for all opinions and 
conclusions offered. However, the VA examination conducted in 
February 2005 failed to furnish the requested comment and 
rationale.  Under the circumstances, the Board finds that 
this case must thus be remanded to the RO to obtain a new VA 
psychiatric examination to resolve the increased rating issue 
on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R.  § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should invite the veteran to 
submit all pertinent evidence in his possession, and ensure 
that he receives notice that meets the requirements of the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159.  This 
should include copies of all records of psychiatric treatment 
and evaluation of the veteran from 2003 to the present time 
by Thomas T. Park, M.D., at one or both of the following 
addresses: Medical Director, TBCI, Inc./Head Trauma Network, 
380 E. 12 Mile Road, Madison Heights, Michigan 48071; and 
Harper Professional Building, 4160 John R, Suite #916, 
Detroit, Michigan 48201.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his attorney a letter requesting him to 
provide sufficient information and 
authorization to enable it to obtain any 
additional pertinent evidence that is not 
currently of record. This should include 
copies of all records of his psychiatric 
treatment and evaluation from 2003 to the 
present time by Thomas T. Park, M.D., at 
one or both of the following addresses: 
Medical Director, TBCI, Inc./Head Trauma 
Network, 380 E. 12 Mile Road, Madison 
Heights, Michigan 48071; and Harper 
Professional Building, 4160 John R, Suite 
#916, Detroit, Michigan 48201.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, cited above, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
examination by a psychiatrist.  The 
entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The physician should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
(a) render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means; (b) comment as to whether the 
veteran's service-connected psychiatric 
disability is best described as 
productive of "mild," "definite," 
"considerable," or "severe" social and 
industrial impairment; and             
(c) provide an assessment as to the 
effect of the veteran's service-connected 
psychiatric disability upon his 
employability. 

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271.   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his attorney 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

